Citation Nr: 0610070	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for aggravation of a 
fracture of the left tibia and fibula with stiffness of the 
ankle and toes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which declined to reopen the 
veteran's previously denied claim for service connection.


FINDING OF FACT

The veteran's left foot contracture with ankylosis of the 
left ankle has been medically associated with his military 
service.


CONCLUSION OF LAW

The veteran's left foot contracture with ankylosis of the 
left ankle was incurred or aggravated in his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran contends that his pre-existing left tibia-fibula 
fracture was aggravated by his service.  His current 
diagnosis is left foot contracture with ankylosis of the left 
ankle.  See February 2005 VA examination.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  

In this case, the veteran's September 1963 induction 
examination failed to note the pre-existing injury to his 
left leg and foot.  In fact, all systems were examined except 
the feet.  The space is left blank on the veteran's 
examination form.  While his medical history report stated 
"OHF Lt Leg, ND," presumably meaning old healed fracture of 
the left leg, not disqualifying, this is not considered a 
notation under the applicable regulation.  See 38 C.F.R. 
§ 3.304(b)(1).

Clear and unmistakable evidence exists, in the form of the 
veteran's in-service medical board proceedings, as well as 
his testimony before the undersigned, that his left leg and 
foot injury pre-existed service.  There is not, however, 
clear and unmistakable evidence that the injury did not 
undergo an increase in severity during service.  Though the 
physician who conducted the February 2005 VA examination 
indicated that, upon his review, the increase in the 
veteran's left leg and foot disability was due to the natural 
progression of his original pre-service injury, he so opined 
based upon an inaccurate premise.  Particularly, the examiner 
indicated that the veteran was "immediately placed on 
profile while in basic training, which was continued" 
thereafter, implying that he had limited physical activity 
the length of his service.  Service medical records 
contradict this premise.  During the course of medical board 
proceedings immediately preceding the veteran's discharge, 
the board noted that the veteran "had a great deal of 
difficulty, especially in basic training, because of the 
stiffness and pain in the ankle and left foot.  He has 
remained on full duty and has been severely troubled with 
limping, tripping, and a painful callus on the left big toe" 
(emphasis added).  This account, which is contemporaneous 
with the veteran's service in 1965, is more credible than the 
inaccurate reading of the records by the VA examiner in 2005.  
The profile of record is dated in March 1965, at the outset 
of initiating the medical board.  Therefore, the presumption 
of soundness is not rebutted. 

The record contains medical evidence of an in-service injury 
and a current disability.  The issue, therefore, is whether a 
medical nexus exists between the two.  In August 2004, the 
veteran's treating podiatrist provided such evidence.  He 
reviewed the veteran's service medical records and his post-
service treatment records.  He noted that the physical 
training requirements of the veteran's military service 
aggravated the veteran's previous injury, pointing out that 
the veteran even received an early discharge because of it.  
This opinion is credible, in that it is by a specialist in a 
relevant field, who based it on a review of all relevant 
records, and provided a reasonable rationale for his 
thinking.

In February 2005, a VA examiner reviewed the veteran's 
records and opined that the veteran's condition did not 
worsen during his military service because he was immediately 
placed on profile, preventing him from doing harm to his 
already injured leg.  As evidenced by the medical board 
proceedings, the veteran, in fact, did not have a physical 
profile preventing him from marching, jumping, or running 
until March 1965, the point at which medical discharge 
proceedings were initiated, over  a year after the veteran 
was inducted.  Given the inaccurate factual premise, this 
opinion is not credible.

Giving the veteran the benefit of any remaining doubt, 
service connection is warranted for his current left foot 
disability, specifically left foot contracture with ankylosis 
of the left ankle.  The August 2004 opinion provides the 
necessary medical evidence of a nexus between the veteran's 
in-service worsening of his injury and his current 
disability. 


ORDER

Entitlement to service connection for left foot contracture 
with ankylosis of the left ankle is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


